263 F.2d 841
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SEMO MANUFACTURING COMPANY.
No. 16141.
United States Court of Appeals Eighth Circuit.
January 12, 1959.

On petition of petitioner for summary entry of decree.
Thomas J. McDermott, Assoc. Gen. Counsel, National Labor Relations Board, and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Edward Sharp, New Madrid, Mo., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition of petitioner for summary entry of decree.